TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00122-CR



                                 The State of Texas, Appellant

                                                   v.

                           Gloria Elizabeth Romero-Perez, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. CR2016-659, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due April 9, 2018. On counsel’s

motion, the time for filing was extended to May 9, 2018. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than June 8, 2018. No

further extension of time will be granted and failure to comply with this order may result in the

dismissal of the appeal for want of prosecution.

               It is ordered on May 11, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish